DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

The request filed on August 10, 2021 for a Request for Continued Examination (RCE) under 37 CFR  1.114  based on parent Application No. 16/305,650 is acceptable and a RCE has been established. An action on the RCE follows.
Claim 12 is allowable over the prior art of record.
The following rejections are overcome:
Claim(s) 1-2, 5-7, & 10 under 35 U.S.C. 102(a)(1) as being anticipated by Hong U.S. Pat. 6,423,449.
Claims 3-4, 9 & 11 under 35 U.S.C. 103 as being unpatentable over Hong U.S. Pat. 6,423,449 in view of Fan et al. U.S. Pub. 2016/0149196.
Claim 8 under 35 U.S.C. 103 as being unpatentable over Hong U.S. Pat. 6,423,449 in view of TOYODA et al. U.S. Pub. 2015/0333308.
Claims 1-12 & newly added claims 14-21 are treated as follows: 





Allowable Subject Matter
Claim 12 is allowable over the prior art of record, because the prior art is silent to a method of preparing a thin flexible conformable electrochemical cell for powering a wearable electrical device, the method comprising:  calendaring an inner electrode so as to reduce its thickness, wherein the inner electrode comprises an active electrode face of one charge and an outer electrode having an active electrode face of the opposite charge separated by a separator, wherein the separator comprises an electrolyte layer as a single continuous layer folded around the inner electrode; and sealing a single continuous flexible coating material around the separator and the inner electrode so as to offer protection for the cell, and wherein the coating material defines access to the cell for electrode contacts for connection with the electrical device, and so as to offer avoidance of the cell short circuiting in use.
The prior art, such as Hong U.S. Pat. 6,423,449, teaches a thin flexible conformable electrochemical cell for powering a wearable electrical device  (small, portable, compact, light, high performance lithium cell of various shapes and sizes; Col. 1, lines 5-20), comprising an inner electrode having an active electrode face of one charge  (cathode 300 with top and bottom faces; Fig. 3) and an outer electrode having an active electrode face of the opposite charge (anode 400; Fig. 3) separated by a separator (separator film 200; Fig. 3), wherein said separator comprises an electrolyte layer as a single continuous layer folded around the inner electrode (separator is formed of ion conductive polyethylene or poly propylene col. 3, lines 15-20 & and wrapped around the cathode 300 on three surfaces; Fig. 3), and wherein the cell has a single continuous flexible coating material folded around the separator and the inner electrode 
Newly added claims 14-21 are allowable based on dependency on claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong U.S. Pat. 6,423,449 in view of Visco et al. U.S. Pub. 2014/0162108.
With respect to claim 1, Hong teaches a thin flexible conformable electrochemical cell for powering a wearable electrical device  (small, portable, compact, light, high performance lithium cell of various shapes and sizes; Col. 1, lines In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 

    PNG
    media_image1.png
    349
    237
    media_image1.png
    Greyscale

With respect to claim 2, the inner electrode is a cathode (cathode 300 is wrapped by separator 200; Fig. 3).  With respect to claim 5, the limitation with respect to the inner electrode can be calendared to further reduce thickness and /or volume of the cell is considered a property of the prior art set forth, as Hong teaches that the cell may have various shapes and sizes (col. 1, lines 5-15), therefore it is reasonable to expect the electrodes to be capable of being reduced. With respect to claim 6, the outer electrode face has an uncoated region in the fold region to reduce thickness of the cell 3and to facilitate folding (the outer electrode 400 has ends that are uncoated; Fig. 3).  
With respect to claim 7, the coating material offers moisture protection (the adhesive coating 500 provides at least de minimus protect the separator 200; Fig. 3).  With respect to claim 10, the cell is a non-aqueous, lithium or lithium-ion based battery or supercapacitor (lithium secondary cell; col. 1, lines 5-15).  

	However, Visco teaches that it is well known in the art to employ electrodes of 0.1 to 1 mm; [0113]. 
	Hong and Visco are analogous art from the same field of endeavor, namely fabricating electrodes for lithium batteries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an electrode thickness of 0.1 to 1 mm, embracing less than 0.6 millimeters, as taught by Visco, as the electrode thickness of Hong, as as minimizing electrode thickness lowers stack weight, volume, and cost of materials, with a concomitant increase in the cell power density.  
 Furthermore, regarding specifically less than 0.6 millimeters, it would have been obvious in Hong in view of Visco, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong U.S. Pat. 6,423,449 in view of Visco et al. U.S. Pub. 2014/0162108, and in further in view of Fan et al. U.S. Pub. 2016/0149196.
	Hong in view of Visco teach a cell described in the rejection recited hereinabove.
	However, the reference does not teach or suggest: the cathode electrode material for rechargeable cells being  selected from LiCoO2, LiNi0.8Co0.15 Al0.05O2, LiMn204, LiFePO4 and their derivatives and for primary cells is CFx, MnO2, FeS2 (claim 3); the anode electrode material is selected from graphite, graphite-silicon composite, Li4Ti5O12 and for primary cells lithium coated or rolled onto copper substrate (laminate) (claim 4); wherein integrally formed extended tabs are provided to provide external electrical conductivity (claim 9); a laminated sheet, for example a bonded foil laminate or a vacuum coated laminate (claim 11).   
	Fan teaches that it is well known in the art to employ lithium cells [0142] with:  cathode electrode material for rechargeable cells being selected from LiCoO2, LiFePO4 ([0144]; claim 3); the anode electrode material is selected from graphite ([0249]; claim 4); wherein integrally formed extended tabs are provided to provide external electrical claim 9); a laminated sheet, for example a bonded foil laminate or a vacuum coated laminate (the electrodes were laminated; [0181]; claim 11).  
	Hong, Visco and Fan are analogous art from the same field of endeavor, namely fabricated lithium electrochemical cells. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ cathodic LiCoO2, LiFePO4  materials and anodic graphite of Fan, in the lithium cell of Hong in view of Visco, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, the skilled artisan recognize these common electrode materials provide superior lithium ion conductivity. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong U.S. Pat. 6,423,449 in view of Visco et al. U.S. Pub. 2014/0162108, and further in view of TOYODA et al. U.S. Pub. 2015/0333308.
	Hong in view of Visco teach a cell described in the rejection recited hereinabove.
claim 8).
	TOYODA teaches that it is well known in the art to employ separators for secondary cells comprising polymeric adhesive coatings [0015].    
	Hong and TOYODA are analogous art from the same field of endeavor, namely fabricated lithium electrochemical cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polymeric material of TOYODA in the adhesive layer of Hong in view of Visco, in order to improve bonding of the electrodes to the separator to reduce slippage or dislodgement of the electrodes from the separator. The skilled artisan recognizes that the electrodes must adhere to the separators for optimal performance. 

Response to Arguments
	Applicant asserts that Hong U.S. Pat. 6,423,449 does not anticipate the instant claims because the reference is silent to a thickness of the inner electrode being less than 0.6 millimeters. This assertion is correct and all previously pending rejections are overcome.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722